In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-730V
                                    Filed: November 7, 2014

*************************
LYNN MARTIN                                        *
                                                   *
                                                   *
                         Petitioner,               *       Ruling on Entitlement; Concession;
                                                   *       Influenza (“Flu”) Vaccination;
v.                                                 *       Shoulder Injury Related to
                                                   *       Vaccine Administration (“SIRVA”)
                                                   *
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
             Respondent.                           *
*************************

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., for petitioner.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

       On August 13, 2014, Lynn Martin filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of an influenza (“flu”)
vaccination on September 25, 2012, petitioner suffered from a Shoulder Injury Related
to Flu Administration (“SIRVA”). Petition at 1.

      On November 6, 2014, respondent filed her Rule 4(c) Report [“Respondent’s
Report”], in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Report at 3. Specifically, respondent submits that based on a review of
the documentation filed in this claim “Ms. Martin suffered a non-Table injury of SIRVA
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post this ruling and order on the United States Court of Federal Claims' website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
and that the preponderance of the medical evidence indicates that the injury was
casually related to the vaccination.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                 s/Denise K. Vowell
                                 Denise K. Vowell
                                 Chief Special Master




                                           2